PER CURIAM.
The judgment of conviction and sentence under review is affirmed upon a holding that (a) the defendant failed to preserve for appellate review the admissibility of the defendant’s statements to the police as he did not object at trial to the admission of such statements subsequent to the denial of his pretrial motion to suppress. Jones v. State, 360 So.2d 1293 (Fla. 3d DCA 1978); Tennant v. State, 205 So.2d 324 (Fla. 1st DCA 1967); see Clark v. State, 363 So.2d 331 (Fla.1978); and (b) the trial court did not commit error in denying the defend*776ants motion for judgment of acquittal and motion for new trial as the evidence presented at trial was sufficient to sustain a conviction for manslaughter and did not establish the defense of self defense or excusable homicide as a matter of law. Popps v. State, 120 Fla. 387, 162 So. 701 (1935); W. LaFave & A. W. Scott, Jr., Criminal Law 572, 574 (1972); Perkins on Criminal Law 54, 60 (2d ed. 1969).